Fish, J.

1. The evidence malting a plain case of murder, and the statement of the accused a case of accidental homicide which he claimed was committed while he was defending himself from an alleged felonious assault upon him by a person other •than the deceased, there was no error in 'failing to charge the law of voluntary manslaughter.
2. There was no abuse of discretion in holding thait the attack upon the juror for alleged partiality was sufficiently overcome.

Judgment affirmed.


All the Justices concurring.